DETAILED ACTION
This action is responsive to the application No. 16/098,407 filed on November 1, 2018. The amendment filed on September 24, 2021 has been entered. The objection to the drawings and the rejection of claim 3 under 35 U.S.C. § 112(b) has been withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Brask on October 22, 2021.
The application has been amended as follows: 
In the specification:
p. 3 lines 30-31: “Low cost semiconductor System On a Chip (SOC) packages are made more cost effective 

p. 4 lines 18-19: “All of FLI pads, or only a subset of them, especially those at the outside rows, may be reduced in size 

p. 8 lines 28-30: “Within the bump system 100 depicted there is specifically shown a series of power 105 bumps, a series of ground 100 bumps, and many signal I/O 115 bumps to connect with information carrying traces”

p. 9 lines 6-9: “Conversely, surface escape trace routing 150 from the bumps at rows 5, 6, and 7 of the inside rows 130 simply is not feasible as the traces will overlap or make contact with the bumps in the outside rows, either of which is unacceptable as a non-design electrical short will result”

p. 9 lines 15-17: “It is therefore necessary to trace route the bumps of the inside rows 130 through a sub-surface layer rather than performing a top layer surface escape as is done for the outside rows 135”

p. 9 lines 29-33: “ is unlikely to be wholly eliminated in semiconductor package manufacturing, , and elimination of sub-layers provides the potential for increased semiconductor package density”

p. 11 lines 24-25: “Functionality on the right side pad on copper 200 design isidentical in terms of providing consistent metal to metal and thus electrical connectivity from the solder 210 ball to the copper 220 at the bottom-most portion of the solder resist 215 of the pad-on-copper design . The size requirement of the pad on copper design is significantly greater, however, and thus[[,]] inhibits surface signal breakouts”

p. 11 lines 30-33: “According to certain embodiments, the resulting physical size of the POSM design 205 design is in the sub-10 microns in diameters range, or less than 10% of the size occupied at the bottom of the solder resist layer by the copper in the pad-on-copper 200 shown”

p. 12 lines 9-10: “Solder bumps post flattening 325 are depicted (e.g., microballs, solderballs, micro-solder balls) being electrically and metallically interfaced to the nickel layer 330 which sits atop the solder resist 335 layer and is then depicted atop an ABF (Ajinomoto Build-up Film) 310 layer, however, other substrate layers may be utilized, such as an NCA”

p. 13 line 14: “[[Directly]] Direct observation”

Allowable Subject Matter
Claims 1-6, 8-10, 13, 15, 18, and 23-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “a plurality of copper pads within the solder resist layer, wherein a first one of the plurality of solder balls directly contacts a first one of the plurality of copper pads, and wherein a portion of the first one of the plurality of solder balls is within the solder resist layer; and a nickel layer on a second one of the plurality of copper pads, the nickel layer within the solder resist layer and extending laterally over an uppermost surface of the solder resist layer, wherein a second one of the plurality of solder balls directly contacts the nickel layer” in combination with the additionally claimed features.
Regarding independent Claim 23 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “(iv) a plurality of copper pads within the solder resist layer, wherein a first one of the plurality of solder balls directly contacts a first one of the plurality of copper pads, and wherein a portion of the first one of the plurality of solder balls is within the solder resist layer; and (v) a nickel layer on a second one of the plurality of copper pads, the nickel layer within the solder resist layer and extending laterally over an uppermost surface of the solder resist layer, wherein a second one of the plurality of solder balls directly contacts the nickel layer” in combination with the additionally claimed features.
Regarding independent Claim 26, the prior art of record neither anticipates nor renders obvious the limitation “wherein the conductive pads exposed at the bottom surface of the solder resist layer form a bump system arranged into a plurality of rows; wherein the first portion of the conductive pads being less than 10 microns in diameter are positioned at an outer most first, second, third, and fourth row of the bump system; and wherein the second portion of the conductive pads being greater than 100 microns in diameter are positioned at inside rows positioned fifth, sixth, and seventh rows from the first row of the bump system” in combination with the additionally claimed features. 
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892